DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 have been reviewed and are under consideration by this office action.
	Notice to Applicant
The following is a Final Office action. In response to Examiner’s Non- Final Rejection of 04/16/2020, Applicant, on 02/21/2021, amended claims. Claims 1-2, 6-7, and 11-12 have been amended. Claims 1-15 are pending in this application and have been rejected below. 
Response to Amendment
Applicant’s amendments are received and acknowledged.

Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
The Applicant contends the limitations fall within the statutory categories in Step One.
The Examiner agrees. The claims are directed to a method and articles of manufacture which are both statutory categories.
The Applicant contends at Step 2A the claims are not directed towards certain methods of organizing human activity and points to the 2019 PEG.
The Examiner respectfully disagrees. The claims clearly recite steps for determining whether travel is for a business purpose in order to manage business travel expenses (See Specification, [0033]; This arrangement enables a considerable 6reduction in the burden of travel management for a company or a user, so thatHITACHI16-341800140US01 billing/allowances to transport usage can be 
The Applicant further contends that at Step 2A – Prong Two that the additional elements impose meaningful limits and recite improvements to the technology or technological field, citing improvements such as inhibiting determination errors, improving accuracy in travel purpose determination, and determining where a user is at, outside of the transportation system. The Applicant further cites to DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (2014).
The Examiner respectfully disagrees. The claim limitations provide an improvement to the abstract idea itself and do not constitute an improvement to the technology as a whole. Examination of the claims as a whole and in terms of each claim’s limitations reveals that the claims are not directed to improving computer performance and do not recite any such benefit. The claims are directed towards determining travel purposes use a computer to improve the performance of that determination—not the performance of a computer. (See MPEP 2106.05(a)(II)(i); A commonplace business method or mathematical algorithm being applied on a general purpose computer, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). Regarding the cited case, the fact patterns do not match the present application as DDR Holdings is directed towards a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage and improved, particular methods of digital data compression while the present application is directed towards determining travel purposes with a recited benefit of inhibiting determination errors, improving accuracy, and determining user location.
Amdocs (Isr.) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1299 (Fed. Cir. 2016).
The Examiner respectfully disagrees. The Examiner notes that the fact patterns of Openet do not match that of the present limitations. Openet is directed towards a distributed network architecture operating in an unconventional fashion to reduce network congestion while generating networking accounting data records, while the present application is directed towards determining travel purposes with a recited benefit of inhibiting determination errors, improving accuracy, and determining user location.
The 101 Rejections are updated and maintained below.

Response to Arguments - 35 USC § 103

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive.
The Applicant contends that the cited references do not teach the amended claims.
The Examiner notes the amended claims require further search and consideration. The arguments are moot in light of the updated 103 Rejection as seen below.
The 103 Rejection is updated and maintained.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	 Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Regarding Claims 1, 6, and 11:
	Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category, while claims 6 and 11 are directed towards articles of manufacture which is also a statutory category.
Step 2A, Prong One – The claims recite a series of steps for a determining a purpose of travel:
...and a schedule… in connection through a network, 
the travel purpose determination… including a…, a schedule…, a…, and a determination rule…, the travel purpose determination method comprising: 
acquiring usage history including usage date and time indicating usage record of a transport system, location information, and user identification information, from the charging management device through the history acquisition unit; 
acquiring a schedule of a user from the schedule management… through the schedule …, based on the user identification information and the usage date and time; and 
determining whether a purpose of travel is usage on business, from the usage history and the schedule of the user, through the …, based on a determination rule stored in the determination rule….

 wherein the determination rule includes a condition section including: a date and time condition specifying a date, a day, a period of time, or a period regarded as the usage on business;
 a schedule condition specifying schedule information regarded as the usage on business;
 and a location condition specifying access information including if a building was entered by the user and a length of time the user was inside the building, regarded as the usage on business. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The claims utilize the system of at least charging management device, management server, apparatus, database, history acquisition unit, user terminal, administrator terminal, and a determination device. The additional elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, the additional elements would not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The history acquisition unit is performing steps that were deemed to be well-understood, routine, or conventional activities by the courts (Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) (See MPEP 2106.05 (d)). As discussed above with respect to integration of the abstract idea into a practical application, the remaining additional elements are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235).  The specification further supports the “apply it” analysis as seen below in at least:
[0016]		The charging management device 1 includes a central processing unit (CPU) 12, a communication interface (hereinafter, also referred to as a "communication I/F") 13, a charging management program 100, and a charging management database 150.
[0017]		The determination device 2 includes a CPU 12, a communication I/F 13, a determination program 200, and a determination database 250.
[0018]		The user terminal 4 includes a CPU 12, a communication I/F 13, and a user application 400.

Regarding Claims 2, 7, and 12. The claims further narrow the abstract idea by specifying conditions and rules.
Regarding Claims 3, 8, and 13. The claims further narrow the abstract idea by comparing rules to history to make determinations.
Regarding Claims 4, 9, and 14. The claims further narrow the abstract idea by further specifying conditions for determinations.
Regarding Claims 5 and 10. The claims recite the additional element of transmitting and receiving data. This element is rejected similarly to the history acquisition unit as “apply it” in Step 2A and further rejected as well-understood, routine, or conventional activities in Step 2B.
Regarding Claims 15. The claim recites all of the all the previously rejected additional elements and are rejected similarly. The claim further recites an administrator terminal which is rejected similarly to the user terminal
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application 
	Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westerlage et al. (US 20120130636 A1) in view of Takahashi (JP 2014049076), (translation retrieved from Espacenet.com on 11/25/2020) and Garcia et al. (US 20050182698 A1).
Regarding Claim 1, 6, and 11. Westerlage teaches A travel purpose determination method  for improving accuracy of determining a purpose of travel of a user with a travel purpose determination apparatus including a charging management device, a determination device, and a schedule management server in connection through a network, the travel purpose determination apparatus including a history acquisition unit, a schedule acquisition unit, a determination unit, and a determination rule database, the travel purpose determination method comprising: (See Westerlage, [0011]; For example, a vehicle tracking system may be able to track a vehicle to determine whether the vehicle is being used for business or personal reasons or a combination of business and personal reasons. In some embodiments, a vehicle tracking system may enable an operator to determine a compensation amount for a distance traveled for business purposes. For example, based on a determination of a distance traveled for personal reasons and a distance traveled for business reasons, operators may reimburse an appropriate amount of travel and/or mileage expenses to a driver/employee and further see Westerlage, [0037]; In some embodiments, backend controller 50 may comprise a general-purpose PC, a Macintosh, a workstation, a Unix-based computer, a server computer, or any suitable processing device).
acquiring usage history including usage date and time indicating usage record of a transport system, location information, and user identification information, from the charging management device through the history acquisition unit; (See Westerlage, [0011]; For example, see Westerlage, [0049]; FIG. 3 illustrates GUI 300 displayed by backend controller 50. GUI 300 may be displayed on a display associated with backend controller 50, on control device 40, and/or any other component of vehicle tracking system 10. As shown in FIG. 3, GUI 300 may display a fleet information summary, which includes information associated with a particular fleet 25. Fleet 25 includes vehicles 20, shown in column 302 of GUI 300. For each vehicle 20, GUI 300 may display a report date in column 304 (indicating a time that tracking device 30 last transmitted location information 22 to backend controller 50), and a current location in column 308 (indicating a stop location 16 at which vehicle tracker 30 last transmitted location information 22 to backend controller 50) and refer to Westerlage, [Fig. 3-5]; visual representation of history and schedule.). The Examiner notes that the system of Westerlage acquires the record of the transport system, the location information and user identification (i.e. Tom’s House indicates usage by Tom) through the system as seen in Fig. 3. The Examiner further notes the system would also receive the user identification through use of the submitted expense report.
acquiring a schedule of the user from the schedule management server through the schedule acquisition unit, based on the user identification information and the usage date and time; and (See Westerlage, [0051]; FIG. 5 illustrates a graphical user interface GUI 500 displayed by backend controller 50. GUI 500 may be displayed on a display associated with backend controller 50, on control device 40, and/or any other component of vehicle tracking 
determining whether a purpose of travel is usage on business, from the usage history and the schedule of the user, through the determination unit, based on a [determination rule stored in the determination rule database]. (See Westerlage, [0011]; For example, a vehicle tracking system may be able to track a vehicle to determine whether the vehicle is being used for business or personal reasons or a combination of business and personal reasons. In some embodiments, a vehicle tracking system may enable an operator to determine a compensation amount for a distance traveled for business purposes. For example, based on a determination of a distance traveled for personal reasons and a distance traveled for business reasons, operators may reimburse an appropriate amount of travel and/or mileage expenses to a driver/employee. Operators may also be able to verify and/or correct a travel expense reimbursement request submitted by a driver/employee and further see Westerlage, [0046]; Thus, based on a length of trip 12 and previous information about stop locations 16 and/or trip 12', backend controller determines that at least one stop location 16 represents a stop location 16 unrelated to an employee's employment. Backend controller 50 may determine that a distance traveled for personal reasons is d-d' (or actual distance minus expected distance) and a time traveled for personal reasons is t-t' (actual time minus expected time). Additionally or alternatively, backend 
and outputting the purpose of travel determined and storing the purpose of travel, (See Westerlage, [0005]; Additionally, the method includes comparing the first location information, the second location information, and the third location information to the stored plurality of location information and based on the comparison, determining a category identifier associated with each of the first location information, the second location information, and the third location information and further see Westerlage, [0047]; Backend controller 50 may additionally or alternatively assign one or more category identifiers to each stored stop location 16', such as for example, a business category or a personal category).
wherein the determination rule includes a condition section including: a date and time condition specifying a date, a day, a period of time, or a period regarded as the usage on business; (See Westerlage, [0022]; FIG. 1B illustrates that position and/or movement of vehicle 20 may be associated with a trip 12 comprised of one or more trip segments 14. Trip segments 14 may be defined by one or more stop locations 16. Based on the transmitted signals and/or previously collected positional and/or movement-based information, backend controller 50 may be able to determine a category of trip 12, trip segment 14, and/or stop location 16. A category of trip 12, trip segment 14, and/or stop location 16 may include, but is not limited to, business and personal). The Examiner notes that the system may determine whether a location is business related or not based on previously collected positional (i.e. location) information.
a schedule condition specifying schedule information regarded as the usage on business; and (See Westerlage, [0030]; As mentioned above, tracking device 30 may determine that vehicle 20 is at a particular stop location 16 if vehicle 20 is stationary and/or idle for a refer to Westerlage, [Fig. 6], the figure shows a schedule with category indicating business and personal trips.. The Examiner notes that the system of Westerlage looks at the users schedule and categorizes the usage as business or personal.
While Westerlage uses of rules to classify travel as business related, Westerlage does not specify the use of a rule database. However, Westerlage in view of Takahashi does specify the use of a rule database. (See Takahashi, [0032]; The transportation expense rule database 321 is information on the transportation expense rules set in the rule setting unit 123 of the administrator terminal device 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated rules database as taught by Takahashi, because as taught by Takahashi, [0059]; if the route desired by the applicant does not conform to the transportation expense rules, it is necessary to search for the route again.” The inclusion of a database allows for a searchable area to better plan and confirm travel expenses to ensure the travel is properly categorized.
While Westerlage in view of Takahashi teaches determination rules, neither further teaches the use of access information nor length of time in a building. However, Westerlage/Takahashi in view of the analogous art of Garcia (i.e. employee tracking) does teach: a location condition specifying access information including if a building was entered by the user and a length of time the user was inside the building, regarded as the usage on business. (See Garcia, [0007]; These systems utilize devices that read data from employee identification badges upon entering and leaving the workplace. The employee identification data are transmitted and recorded in a central computer along with the current date and time and further see Garcia, [0031]; Upon entering or exiting the workplace employees swipe a magnetically encoded employee badge through one of the readers 14. This provides an identification of the employee to the host computer 11 which logs that identification along with the date and time of day at which the event occurred in an arrival and departure data file 20 stored in memory). The Examiner notes that Westerlage/Takahashi teaches the determination rules but relies on Garcia to teach the user tracking and time inside the building.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated user access information as taught by Garcia in order to have accurate records of user locations and work schedules (See Garcia, [0012]; The report generation procedure derives a plurality of items of report data such as by performing arithmetic calculations on specific time and attendance data values. For example, the total number of hours worked by an employee is automatically derived by summing the number of hours that employee worked each day of a pay period. A summary data file, created for each employee, provides storage locations for the items of report data.”
Further regarding, Claim 11, the claim introduces the limitation of a user terminal. Westerlage in view of Takahashi teaches the use of a user terminal. (See Takahashi, [0022]; The applicant terminal device 2 is used by an employee of the company, that is, an applicant for transportation expenses, and is, for example, a personal computer installed in the company).
Takahashi, [0030], “The communication unit 31 is an interface for transmitting and receiving information between the control unit 33 and the administrator terminal device 1 and between the control unit 33 and the applicant terminal device 2 via the network 4.” The terminals of Takahashi provide an efficient communication link between the user and the administrator allowing for more versatile system that users can quickly submit expenses and receive notifications regarding status.
Regarding Claim 2, 7, and 12. Westerlage in view of Takahashi teaches: wherein the location condition can further specify at least one of location information and connection information regarded as the usage on business; (See Westerlage, [0022]; FIG. 1B illustrates that position and/or movement of vehicle 20 may be associated with a trip 12 comprised of one or more trip segments 14. Trip segments 14 may be defined by one or more stop locations 16. Based on the transmitted signals and/or previously collected positional and/or movement-based information, backend controller 50 may be able to determine a category of trip 12, trip segment 14, and/or stop location 16. A category of trip 12, trip segment 14, and/or stop location 16 may include, but is not limited to, business and personal). The Examiner notes that the system may determine whether a location is business related or not based on previously collected positional (i.e. location) information.
Regarding Claim 3, 8, and 13. Westerlage in view of Takahashi teaches: wherein the determining includes: comparing the usage history and the schedule of the user to the condition section of the determination rule;  (See Westerlage, [0005]; Additionally, the method includes comparing the first location information, the second location information, and the third location 
determining, in a case where the schedule of the user satisfies the schedule condition in the condition section and the usage history satisfies the date and time condition and the location condition in the condition section, the usage history as a purpose of business; and determining, in a case where the schedule of the user does not satisfy the schedule condition in the condition section, or in a case where the usage history does not satisfy the date and time condition or the location condition in the condition section, the usage history as a purpose of non-business. (See Westerlage, [0011]; Technical advantages of particular embodiments may include enabling operators of a vehicle tracking system to determine a particular use for which a vehicle is being utilized. For example, a vehicle tracking system may be able to track a vehicle to determine whether the vehicle is being used for business or personal reasons or a combination of business and personal reasons). The Examiner notes the system uses the previously established conditions to classify travel as business or personal (i.e. non-business).
Regarding Claim 4 and 9. Westerlage in view of Takahashi teaches: wherein the determination rule includes an approved destination list including destination name and destination location information, and (See Westerlage, [0048]; Based on the proximity of latitude and longitude information associated with stop location 16b and stored latitude and longitude information associated with stop location 16', backend controller 50 determines that stop location 16b is a particular stop location 16'previously stored in memory, retrieves the approved destination list.
the determining includes: comparing the location information in the usage history to the destination location information in the approved destination list; and determining, in a case where the location information agrees with at least one piece of the destination location information, the usage history as a purpose of business. (See Westerlage, [0048]; Based on the proximity of latitude and longitude information associated with stop location 16b and stored latitude and longitude information associated with stop location 16', backend controller 50 determines that stop location 16b is a particular stop location 16'previously stored in memory, retrieves the category identifier associated with stop location 16', and determines that stop location 16b is related to the employee's employment (and not related to an employee's personal tasks)). The Examiner notes system is comparing the user’s location (i.e. history) to the approved latitude and longitude (i.e. approved destination list).
 Regarding Claim 5 and 10. Westerlage in view of Takahashi teaches: wherein in a case where the usage history has been determined as the purpose of non-business, the determining further includes: transmitting the usage history to an administrator application used by an administrator; (See Westerlage, [0036]; Vehicle tracking system 10 may provide numerous operational benefits. For example, an operator of vehicle tracking system 10 may advantageously utilize information gathered by vehicle tracking system 10 in various ways. For example, based on a determination of a distance traveled for personal reasons and a distance traveled for  see Westerlage, [0048]; Based on the proximity of latitude and longitude information associated with stop location 16b and stored latitude and longitude information associated with stop location 16', backend controller 50 determines that stop location 16b is a particular stop location 16'previously stored in memory, retrieves the category identifier associated with stop location 16', and determines that stop location 16b is related to the employee's employment (and not related to an employee's personal tasks))). The Examiner notes that the administrator terminal receives usage history for both business and non-business travel.
receiving a determined result including a new destination and new location information determined as the purpose of business by the administrator; and adding the new destination and the new location information to an approved destination list.  (See Westerlage, [0036]; Particular embodiments of vehicle tracking system 10 may enable an operator to verify and/or correct a travel expense reimbursement request submitted by a driver/employee). The Examiner notes that the system of Westerlage uses latitude and longitude coordinates to identify business related locations. The Examiner further notes that by the operator verifying locations not previously stored as business locations, the system would then be adding the location in question to the business related locations if the user submitted the new location with a business classifier.
Regarding Claim 15. The travel purpose determination system according to claim 11,comprising: the user terminal; an administrator terminal; the charging management device; the determination device; the schedule management server; and a network connecting the user terminal, the administrator terminal, the charging management device, the determination device, and the schedule management server, (See Westerlage, [0011]; For example, a vehicle tracking see Westerlage, [0037]; In some embodiments, backend controller 50 may comprise a general-purpose PC, a Macintosh, a workstation, a Unix-based computer, a server computer, or any suitable processing device and further see Westerlage, [0028]; Control device 40 may be operated by an operator of vehicle tracking system 10 and/or an employee/driver of vehicle 20. Control device 40 may communicate with backend controller 50 via networks 60a and/or 60b to activate tracking device 30, or control device 40 may communicate with tracking device 30 via networks 60a and/or 60b). The Examiner interprets the control device used by the operator as an administrator terminal.
wherein the determination device includes a determination unit and a determination rule database storing a determination rule including a condition section including: a date and time condition specifying a date, a day, a period of time, or a period regarded as usage on business; (See Westerlage, [0030]; As mentioned above, tracking device 30 may determine that vehicle 20 is at a particular stop location 16 if vehicle 20 is stationary and/or idle for a predetermined length of time. For example, tracking device 30 may be configured to determine and/or transmit location information 22 to backend controller 50 if and when vehicle 20 remains stationary and/or idle for at least ten minutes. This may allow vehicle tracking system 10 to differentiate between short-interval stops (such as, e.g., a red light) and long-interval stops (such as, e.g., an 
 a schedule condition specifying schedule information regarded as the usage on business; and a location condition specifying location information, access information, or connection information regarded as the usage on business (See Westerlage, [0030]; As mentioned above, tracking device 30 may determine that vehicle 20 is at a particular stop location 16 if vehicle 20 is stationary and/or idle for a predetermined length of time. For example, tracking device 30 may be configured to determine and/or transmit location information 22 to backend controller 50 if and when vehicle 20 remains stationary and/or idle for at least ten minutes. This may allow vehicle tracking system 10 to differentiate between short-interval stops (such as, e.g., a red light) and long-interval stops (such as, e.g., an appointment related to the nature of the particular trip) and refer to Westerlage, [Fig. 6], the figure shows a schedule with category indicating business and personal trips. The Examiner notes that the system of Westerlage looks at the users schedule and categorizes the usage as business or personal.
the charging management device acquires the usage history including the usage date and time indicating usage record of a transport system, the location information, and the user identification information, creates a usage statement, based on the usage history, and transmits the usage statement to the determination device; (See Westerlage, [0011]; For example, based on a determination of a distance traveled for personal reasons and a distance traveled for business reasons, operators may reimburse an appropriate amount of travel and/or mileage see Westerlage, [0049]; FIG. 3 illustrates GUI 300 displayed by backend controller 50. GUI 300 may be displayed on a display associated with backend controller 50, on control device 40, and/or any other component of vehicle tracking system 10. As shown in FIG. 3, GUI 300 may display a fleet information summary, which includes information associated with a particular fleet 25. Fleet 25 includes vehicles 20, shown in column 302 of GUI 300. For each vehicle 20, GUI 300 may display a report date in column 304 (indicating a time that tracking device 30 last transmitted location information 22 to backend controller 50), and a current location in column 308 (indicating a stop location 16 at which vehicle tracker 30 last transmitted location information 22 to backend controller 50)). The Examiner further notes the system receives the usage report and allows the operator (administrator) to verify from a separate device.
the determination device receives the usage statement from the charging management device, and acquires a schedule of the user from the schedule management server, based on the user identification information and the usage date and time in the usage statement, and (See Westerlage, [0051]; FIG. 5 illustrates a graphical user interface GUI 500 displayed by backend controller 50. GUI 500 may be displayed on a display associated with backend controller 50, on control device 40, and/or any other component of vehicle tracking system 10. As shown in FIG. 5, GUI 500 may display a dashboard fleet summary associated with a particular fleet 25. Fleet 25 includes vehicles 20, shown in column 502 of GUI 500. A dashboard fleet summary may display for each vehicle 20 in a particular fleet 25 information associated with each vehicle over a given period of time. A user may enter a time range in time range input 504). The Examiner notes that 
 the determination unit: compares the usage statement and the schedule of the user to the condition section of the determination rule; determines, in a case where the schedule of the user satisfies the schedule condition in the condition section and the usage statement satisfies the date and time condition and the location condition in the condition section, the usage statement as a purpose of business; and  (See Westerlage, [0005]; Additionally, the method includes comparing the first location information, the second location information, and the third location information to the stored plurality of location information and based on the comparison, determining a category identifier associated with each of the first location information, the second location information, and the third location information). The Examiner notes that the system looks at the location and schedules to determine the category (i.e. business or personal) of each trip and further see Westerlage, [0011]; Technical advantages of particular embodiments may include enabling operators of a vehicle tracking system to determine a particular use for which a vehicle is being utilized. For example, a vehicle tracking system may be able to track a vehicle to determine whether the vehicle is being used for business or personal reasons or a combination of business and personal reasons). The Examiner notes the system uses the previously established conditions to classify travel as business or personal (i.e. non-business).
determines, in a case where the schedule of the user does not satisfy the schedule condition in the schedule section or in a case where the usage statement does not satisfy the date and time condition or the location condition in the condition section, the usage statement as a purpose of non-business. (See Westerlage, [0011]; Technical advantages of particular embodiments may include enabling operators of a vehicle tracking system to determine a non-business).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624